Carley, Judge.
Pursuant to OCGA § 44-7-50, appellee instituted dispossessory proceedings against appellant. Appellee sought possession of the premises and past-due rent in the amount of $445. Appellant answered, alleging that her timely offer to pay the rent had been refused and that the failure to make repairs to the property had “lowered its value or resulted in other damages more than the rent claimed.” Appellee was granted a writ of possession and awarded $445 for past-due rent. From this order, appellant brings the instant pro se appeal.
It appears that appellant’s sole enumeration of error attempts to raise the general grounds. “Unfortunately, there is no transcript of the hearing. Without the transcript we cannot know what transpired. Consequently, we cannot say that the trial court’s findings are ‘clearly erroneous.’ [Cit.]” Milam v. Milam, 240 Ga. 33, 34 (239 SE2d 361) (1977). “[W]here — as here — there is no transcript of evidence, the judgment must be affirmed . . .” White v. Johnson, 151 Ga. App. 345, 349 (259 SE2d 731) (1979).

Judgment affirmed.


Quillian, P. J., and Birdsong, J., concur.

*295Decided June 22, 1984.
Juanita Lindsey, pro se.
J. Steven Cheatwood, for appellee.